
	

113 HR 4675 IH: Kerry Rose Fire Sprinkler Notification Act
U.S. House of Representatives
2014-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4675
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2014
			Mr. Israel (for himself, Ms. Norton, Mr. Tonko, Mr. Rangel, Mr. Pascrell, Ms. Shea-Porter, Mrs. McCarthy of New York, Ms. Roybal-Allard, Mr. Langevin, Mr. Carson of Indiana, Mr. Cleaver, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To require institutions of higher education to notify students whether student housing facilities
			 are equipped with automatic fire sprinkler systems.
	
	
		1.Short titleThis Act may be cited as the Kerry Rose Fire Sprinkler Notification Act.
		2.Fire safety reportSection 485(i) of the Higher Education Act of 1965 (20 U.S.C. 1092(i)) is amended—
			(1)in paragraph (1)—
				(A)in subparagraph (B), by inserting automatic before fire sprinkler;
				(B)by striking and at the end of subparagraph (D);
				(C)by striking the period at the end of subparagraph (E) and inserting a semicolon; and
				(D)by adding at the end the following:
					
						(F)the number and percentage of beds at student housing facilities not protected by an automatic fire
			 sprinkler system in the bedroom; and
						(G)the number and percentage of beds at student housing facilities protected by an automatic fire
			 sprinkler system in the bedroom.; 
				(2)in paragraph (4)—
				(A)in subparagraph (A), by striking and at the end;
				(B)by redesignating subparagraph (B) as subparagraph (C); and
				(C)by inserting after subparagraph (A), the following:
					
						(B)make available to the public statistics on the number and percentage, in the aggregate and
			 disaggregated by each State, of—
							(i)student housing facilities at eligible institutions with less than 100 percent of beds protected by
			 an automatic fire sprinkler system in the bedroom;
							(ii)student housing facilities at eligible institutions with less than 50 percent of beds protected by
			 an automatic fire sprinkler system in the bedroom;
							(iii)beds at student housing facilities at eligible institutions protected by an automatic fire
			 sprinkler system in the bedroom; and
							(iv)beds at student housing facilities at eligible institutions not protected by an automatic fire
			 sprinkler system in the bedroom; and; and
				(3)by adding at the end the following:
				
					(8)DefinitionFor purposes of this subsection:
						(A)Student housing facilityThe term student housing facility includes facilities that are campus facilities and facilities that are noncampus buildings or
			 properties.
						(B)Campus and noncampus building or propertyThe terms campus and noncampus building or property have the meanings given the terms in section 668.46(a) of title 34, Code of Federal Regulations
			 (or a successor regulation)..
			3.Fire safetySection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the
			 end the following:
			
				(30)In the case of an institution that maintains student housing facilities (as defined in section
			 485(i)(8)), the institution will—
					(A)include in all materials (including electronic materials) relating to such facilities, information
			 that describes whether such facilities are equipped with a student housing
			 facility fire safety system, which includes an automatic fire sprinkler
			 system in each bedroom;
					(B)notify each student selecting such a facility during a student housing facility selection process,
			 in writing and during such selection process, whether the facility is
			 equipped with a student housing facility fire safety system, which
			 includes an automatic fire sprinkler system in each bedroom; and
					(C)notify each student who plans to live in such a facility, in writing and on the date that the
			 student moves into the facility, whether the facility is equipped with a
			 student housing facility fire safety system, which includes an automatic
			 fire sprinkler system in each bedroom, and how such system is described in
			 subparagraph (B) of section 485(i)(1) for purposes of the fire safety
			 report required under such section..
		
